Name: Commission Regulation (EC) NoÃ 1537/2007 of 20 December 2007 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2007
 Type: Regulation
 Subject Matter: trade policy;  fisheries;  agricultural structures and production;  agricultural policy;  food technology;  cooperation policy
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/46 COMMISSION REGULATION (EC) No 1537/2007 of 20 December 2007 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products (1), and in particular Article 27(6) thereof, Whereas: (1) The compensatory allowance provided for in Article 27 of Council Regulation (EC) No 104/2000 may be granted under certain conditions to Community tuna producer organisations for quantities of tuna delivered to the processing industry during the calendar quarter for which prices were recorded, where both the average quarterly selling price recorded on the Community market and the import price plus any countervailing charge were lower than 87 % of the Community producer price for the product concerned. (2) An examination of the situation on the Community market has shown that between 1 January and 31 March 2007 both the average quarterly selling price and the import price as referred to in Article 27 of Regulation (EC) No 104/2000 for Albacore (Thunnus alalunga) were lower than 87 % of the Community producer price in force, as laid down in Council Regulation (EC) No 1969/2006 (2). (3) Entitlement to the compensatory allowance should be determined on the basis of sales which are covered by invoices bearing a date falling within the quarter concerned and which have been used to calculate the average monthly selling price in accordance with Article 4 of Commission Regulation (EC) No 2183/2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards granting the compensatory allowance for tuna intended for the processing industry (3). (4) In accordance with Article 27(2) of Regulation (EC) No 104/2000 the level of the compensation may not in any case exceed either the difference between the triggering threshold and the average selling price of the product in question on the Community market or a flat-rate amount equivalent to 12 % of that threshold. (5) The quantities on which compensation is payable may under no circumstances, for the quarter concerned, exceed the limits laid down in Article 27(3) of Regulation (EC) No 104/2000. (6) The quantities of Albacore (Thunnus alalunga) sold and delivered to the processing industry established in the customs territory of the Community were higher during the quarter concerned than the quantities sold and delivered during the same quarter of the three previous fishing years. Since those quantities exceed the limit set in Article 27(3) of Regulation (EC) No 104/2000, the total quantities of those products on which compensation is payable should be limited. (7) In accordance with the ceilings laid down in Article 27(4) of Regulation (EC) No 104/2000 for the purpose of calculating the allowance to be granted to each producer organisation, the quantities on which the allowance is payable should be allocated among the producer organisations concerned in proportion to the quantities produced by them in the same quarter of the 2004, 2005 and 2006 fishing years. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The compensatory allowance provided for in Article 27 of Regulation (EC) No 104/2000 shall be granted for the period 1 January to 31 March 2007 in respect of Albacore (Thunnus alalunga). The maximum allowance in accordance with the first and second indents of Article 27(2) of Regulation (EC) No 104/2000 shall be fixed at EUR 5 per tonne. Article 2 1. The total quantities on which the compensatory allowance is payable shall be 34,320 tonnes of Albacore (Thunnus alalunga). 2. The allocation of the total quantity among the producer organisations concerned shall be as set out in the Annex hereto. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by the Act of Accession of 2007. (2) OJ L 368, 23.12.2006, p. 1. (3) OJ L 293, 10.11.2001, p. 11. ANNEX Allocation among producer organisations of quantities of tuna on which the compensatory allowance is payable for the period from 1 January to 31 March 2007 in accordance with Article 27(4) of Regulation (EC) No 104/2000, broken down by compensation percentage band (in tonnes) Albacore (Thunnus alalunga) Quantity, 100 % of which is eligible for compensation (first indent of Article 27(4)) Quantity, 50 % of which is eligible for compensation (second indent of Article 27(4)) Total quantities on which compensation is payable (first and second indents of Article 27(4)) OPAGAC 11,940 0 11,940 OPTUC 0 0 0 OP 42 0 0 0 ORTHONGEL 0,271 22,109 22,380 APASA 0 0 0 MADEIRA 0 0 0 Community  Total 12,211 22,109 34,320